Citation Nr: 1501226	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable initial rating for a right hand episodic paresthesia secondary to overexertion syndrome.  

2.  Entitlement to a compensable initial rating for a left hand episodic paresthesia secondary to overexertion syndrome.  

3.  Entitlement to a compensable initial rating for a right foot episodic paresthesia secondary to overexertion syndrome.  

4.  Entitlement to a compensable initial rating for a left foot episodic paresthesia secondary to overexertion syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

Compensable ratings for these service connection disabilities were previously denied by the Board in May 2012 and August 2013 decisions.  These denials were subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  On both occasions, the Court granted Joint Motions for Remand which vacated the Board's May 2012 and August 2013 denials and returned these issues to the Board for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensable initial ratings for service-connected disabilities of the bilateral upper and lower extremities.  According to the April 2014 Joint Motion for Remand (Joint Motion), the Board erred in relying upon a June 2010 VA examination report and medical opinion regarding the Veteran's service-connected disabilities.  The Board notes first that this examination report and its findings are now, at the present time, over four and a half years old.  As such, remand is required to obtain more current findings.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Next, the Joint Motion faulted the Board for relying on an examination report which contained findings that were "not supportable", in the words of the Board's August 2013 decision.  As such, a remand is required for new medical findings that more clearly reflect the Veteran's actual level of impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Evans Army Community Hospital, as well as any other military, VA, or private facility at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.  

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination to address the current nature and severity of his service-connected neurological impairment resulting from overexertion syndrome of the upper and lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must identify any associated neurological abnormalities for both right and left upper and lower extremities, including any limitation of motion, loss of strength, nerve impairment, or other neurological conditions.  The severity of each neurological symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such impairment represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided. 
 
3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

